Exhibit 10.6.12

 

Notice of Grant of    LSI CORPORATION Restricted Stock Unit Award    ID:
94-2712976 Under the    1320 Ridder Park Drive LSI Corporation 2003 Equity
Incentive Plan    San Jose, California 95131

 

GRANTEE NAME    Award Number: Address    Grant Date: Address    Number of
Restricted Stock Units:

On the grant date shown above, LSI Corporation granted you the number of
restricted stock units shown above under the LSI Corporation 2003 Equity
Incentive Plan. If and when it vests, each restricted stock unit entitles you to
receive one share of LSI common stock. We typically will withhold some of the
shares you would receive when the restricted stock units vest to satisfy
applicable tax or similar withholding obligations.

All or a portion of your Award may vest on April 1, 2016 if you have not
incurred a Termination of Service prior to that date. Annex A describes how we
will determine the portion of your Award, if any, that will vest on that date.

By your signature below, you agree that this award is governed by this Notice of
Grant, the attached Restricted Stock Unit Agreement and the LSI Corporation 2003
Equity Incentive Plan. You acknowledge that you have received, read and
understand this Notice of Grant, the attached agreement and the plan. You agree
to accept as binding all decisions or interpretations of the Board of Directors
of LSI or its delegate regarding any questions relating to the plan, this Notice
of Grant or the attached agreement.

 

 

GRANTEE NAME

Date:



--------------------------------------------------------------------------------

Annex A

In order for your award to vest on the date set forth in the notice of grant,
each of the following conditions must be satisfied:

 

  1. You must not have incurred a Termination of Service before that date.

 

  2. LSI’s Adjusted Operating Income Growth must be equal to or better than the
Adjusted Operating Income Growth of at least 35% of the Peers.

 

  3. The Compensation Committee of LSI’s Board of Directors must certify in
writing (as contemplated by Section 162(m) of the Internal Revenue Code) that
the condition in paragraph 2 was satisfied.

If these conditions are satisfied, then the full number of Restricted Stock
Units shown in the notice of grant shall vest; provided, however, that the
Compensation Committee may, in its sole and absolute discretion, on or before
the vesting date set forth in the notice of grant, reduce the number of
Restricted Stock Units that so vest. The Compensation Committee currently
intends to reduce the number of Restricted Stock Units that vest using the
following methodology:

 

  1. If LSI’s Revenue Growth is not equal to or better than the Revenue Growth
of at least 35% of the Peers, then no Restricted Stock Units will vest.

 

  2. If LSI’s Revenue Growth is equal to or better than the Revenue Growth of at
least 35% of the Peers, then the number of Restricted Stock Units that vest will
be reduced to the number obtained by multiplying your Target Award by the
percentage determined in accordance with the table below.

 

If LSI’s Revenue Growth is equal to or better than the Revenue Growth of this
percentage of the Peers    Then we will multiply your Target Award by the
following percentage to
determine how many Restricted Stock Units vest: 35    25 60    100 75    200

The determination of the Compensation Committee will be final and binding. Any
Restricted Stock Units that do not vest will be cancelled. When calculating the
performance tests and the number of Restricted Stock Units that vest, we will
use the following concepts:

 

  1. No additional Restricted Stock Units will vest if LSI’s Revenue Growth is
greater than the Revenue Growth of more than 75% of the Peers.

 

  2. For purposes of determining the percentage of the Peers that LSI has
outperformed on Revenue Growth, we will look at the percentage of the Peer just
below LSI and the Peer just above LSI and take the average of the two.



--------------------------------------------------------------------------------

  3. For purposes of determining how many Restricted Stock Units vest, we will
use a sliding scale for performance between the levels listed in the table. For
example, if LSI’s performance is better than 57% of the Peers, then the payout
will be 91% of your Target Award (i.e., you’ll get 25% for exceeding 35% of the
Peers, plus 66%, which is 88% of the difference between the payout at 35%
performance and 60% performance).

 

  4. No adjustments to the performance tests will be made if a Peer acquires or
disposes of a business or assets.

 

  5. If, on or before December 31, 2015, LSI disposes of one or more businesses
that, in the aggregate, accounted for more than $25 million of LSI’s Revenue in
the fiscal year(s) preceding the fiscal year in which the disposition(s)
occurred, then the Revenue from the business(es) disposed of will be excluded
from the calculation of Revenue for all periods.

 

  6. If, on or before December 31, 2015, LSI acquires one or more businesses
that, in the aggregate account for more than 10% of LSI’s revenue in 2015, then
the Compensation Committee will have the discretion to reduce the number of
Restricted Stock Units that vest (or make no adjustment) as it deems appropriate
in its sole discretion to reflect the acquisition(s) and may consult with the
Audit Committee in making any such determination.

 

  7. For Peers with a December 31 fiscal quarter end, we will use Revenue and
Adjusted Operating Income for the 12 months ending December 31 of the relevant
year. For Peers with a fiscal quarter that ends on a date other than
December 31, we will use Revenue and Adjusted Operating Income for the 12 months
ending on the last day of the fiscal quarter ending immediately before
December 31 in the relevant year.

 

  8. To compute Revenue and Adjusted Operating Income, we will use information
filed by LSI and the Peers with the U.S. Securities and Exchange Commission in
reports on Form 10-Q and Form 10-K.

 

  9. No fractions of an RSU will vest. If the number of RSUs that would vest is
not a whole number, then the number of RSUs that vest will be rounded down to
the next whole number.

 

  10. If a Change in Control occurs and the successor entity assumes this Award,
the performance tests in this Award will be deemed met at a level that would
result in the payout of your Target Award and your Target Award will vest on the
date set forth in the Notice of Grant if you have not incurred a Termination of
Service prior to that date.

 

  11. In the event of any changes in applicable accounting authority, the
Compensation Committee will have the discretion to make changes or adjustments
it deems appropriate to the performance tests in this Award, or the calculation
of those tests, to maintain the original intent of this Award.

Capitalized terms in this Annex A have the following meanings:

“Adjusted Operating Income” means a company’s operating income, determined in
accordance with US GAAP, excluding the impact of stock-based compensation,
amortization of intangibles and restructuring charges.

“Adjusted Operating Income Growth” means the percentage change in a company’s
Adjusted Operating Income from 2012 to 2015 (i.e., (2015 Adjusted Operating
Income – 2012 Adjusted Operating Income) / 2012 Adjusted Operating Income).

 

-2-



--------------------------------------------------------------------------------

“Peers” means those companies identified on Schedule 1 hereto. If a Peer is
acquired or discontinues business operations or does not file financial
statements with the SEC prior to the Vesting Date for any relevant period, then
that company will not be considered a Peer and will be excluded from the
calculations for all periods.

“Target Award” means one half (50%) of the number of Restricted Stock Units
indicated in the Notice of Grant.

“Revenue” means revenue determined in accordance with US GAAP.

“Revenue Growth” means the percentage change in a company’s Revenue from 2012 to
2015 (i.e., (2015 Revenue – 2012 Revenue) / 2012 Revenue).

 

-3-



--------------------------------------------------------------------------------

Schedule 1

Peer Group

 

Advanced Micro Devices, Inc.    KLA-Tencor Corporation Altera Corporation    Lam
Research Corporation Analog Devices, Inc.    Linear Technology Corporation Atmel
Corporation    Marvell Technology Group Ltd. Avago Technologies Limited    MEMC
Electronic Materials, Inc. Broadcom Corporation    NVIDIA Corporation Cypress
Semiconductor Corporation    ON Semiconductor Corporation Fairchild
Semiconductor International, Inc.    PMC-Sierra, Inc. International Rectifier
Corporation    Xilinx, Inc. Intersil Corporation   